ORDER

PER CURIAM.
Employee, Joann Hazzard, appeals from a decision by the Industrial Relations Commission (Commission) which reduced the worker’s compensation award set by the Administrative Law Judge against her employer-de1 fendant, Chrysler Motor Plant II.
The Commission’s decision is supported by substantial and competent evidence on the whole record; no error of law appears. An extended opinion would have no precedential value.
The decision of the Industrial Relations Commission is affirmed. Rule 84.16(b).